Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 1 of 29 Page ID
                                  #:3944




                              EXHIBIT F
  Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 2 of 29 Page ID
                                    #:3945




Enforcement and Removal Operations

National Detainee Handbook
Custody Management
April 2016
         Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 3 of 29 Page ID
                                           #:3946
                            A                                                                                                                                                                                                R




                                                                       I Speak...
      Amharic                                                                                                                                                                                          Romanian
                                                                                                                                                                                                       Vorbesc româneşte
                                                                                                                                                                                                       Russian
      Arabic

                                                                                                                                                                                                                             S
      Armenian
                                                                                                                                                                                                       Serbian




                                                                                      Language
                            B                                                                                                                                                                          Sign Language (American)
      Bengali


      Bosnian


                                                                                    Identification
      Ja govorim bosanski
      Bulgarian
      Аз говоря български                                                                                                                                                                              Slovak
                                                                                                                                                                                                       Hovori slovenská
      Burmese
                                                                                                                                                                                                       Slovenian


                                                                                       Guide
                                                                                                                                                                                                       Govorim slovensko
                                                                                                                                                                                                       Somali
                            C                                                                                                                                                                          Waxaan ku hadlaa af-Soomaali
      Cambodian                                                                                                                                                                                        Spanish
                                                                                                                                                                                                       Yo hablo español
                                                                                                                                                                                                       Swahili
                                                                                                I                                                             M                                        Ninaongea Kiswahili
      Cantonese
                                                                                                                                                                                                       Swedish
                                   (Traditional)                         Icelandic                                                     Mandarin                                                        Jag talar svenska
                                                                         Ég tala íslensku                                                                                   (Traditional)
                                   (Simpliﬁed)                            Indonesian                                                                                                                                         T
                                                                          Saya berbicara bahasa Indonesia                                                                   (Simpliﬁed)
      Catalan                                                                                                                                                                                          Tagalog
      I parlo català                                                      Ilocano                                                      Mongolian                                                       Marunong akong mag-Tagalog
                                                                          Agsaonak ti Ilocano
      Croatian                                                                                                                                                                                         Tamil
                                                                         Italian
      Govorim hrvatski
                                                                         Parlo italiano                                                                       N
      Czech                                                                                                                                                                                            Thai
      Mluvím česky                                                                              J                                      Norwegian
                                                                          Japanese                                                     Jeg snakker norsk
                                                                                                                                                                                                       Turkish
                            D                                                                                                                                                                          Türkçe konuşurum
                                                                                                                                                              P
      Danish
      Jeg taler dansk                                                                           K                                      Persian                                                                               U
      Dari                                                                Korean                                                                                                                       Ukrainian
                                                                                                                                       Polish                                                          Я розмовляю українською мовою
                                                                                                                                       Mówię po polsku                                                 Urdu
      Dutch
      Ik spreek het Nederlands                                            Kurdish                                                      Portuguese
                                                                          min azanim Ba Kurdi Qsa bkam                                 Eu falo português do Brasil
                            E                                             Kurmanci                                                     (for Brazil)
                                                                                                                                                                                                                             V
                                                                          as zanim eb kurmanji baxvim                                  Eu falo português de Portugal
      Estonian                                                                                                                         (for Portugal)                                                  Vietnamese
      Ma raagin eesti keelt
                                                                                                L                                      Punjabi
                            F                                             Laotian                                                                                                                                            W
      Finnish                                                                                                                                                                                          Welsh
      Puhun suomea
                                                                                                                                                                                                       Dwi'n siarad Cymraeg
      French                                                             Latvian
      Je parle français                                                  Es runāju latviski                                                                                                                                  X
                            G                                            Lithuanian                                                                                                                    Xhosa
                                                                         Aš kalbu lietuviškai                                                                                                          Ndithetha isiXhosa
      German
      Ich spreche Deutsch                                                                                                                                                                                                    Y
      Greek                                                    Human trafficking is a form of modern-day slavery and involves the use of force, fraud, or
      Μιλώ τα ελληνικά                                         coercion to exploit men, women or children and subject them into some type of labor or                                                  Yiddish
      Gujarati                                                 commercial sex act. Any minor exploited for commercial sex is a victim of human trafficking,
                                                               even if not induced by force, fraud, or coercion.
                                                                                                                                                                                                       Yoruba
                                                               Trafficking victims can be any age, race, gender, or nationality. Victims can find themselves in a
                                                               foreign country and may not speak the language.
                            H                                                                                                                                                                                                Z
      Haitian Creole                                           Report human trafficking to the U.S. Department of Homeland Security (DHS) Immigration and                                              Zulu
      M pale kreyòl ayisyen                                    Customs Enforcement (ICE) Homeland Security Investigations (HSI) Tip line at                                                            Ngiyasikhuluma isiZulu
      Hebrew                                                   1-866-347-2423 or online at www.ice.gov/tips. The HSI Tip line is available 24/7 with
                                                               language capability in over 300 languages and dialects. If calling from outside the United States,
                                                               please call the non-toll free worldwide number of 802-872-6199.”
      Hindi
                                                               To get help from the National Human Trafficking Resource Center (NHTRC) call 1-888-373-7888
                                                               or text HELP or INFO to BeFree (233733). The NHTRC is a national, toll-free hotline available to
      Hmong                                                    answer calls from anywhere in the country, 24 hours a day, 7 days a week, every day of the year
      Kuv hais lus Hmoob
                                                               with language capability in over 170 languages. The NHTRC is not a law enforcement or
      Hungarian                                                immigration authority and is operated by a nongovernmental organization funded by the federal
      Beszélek magyarul                                        government.
                                                                                                                                                                                                           www.dhs.gov/blue-campaig n
                                                                                                                                                                                                            Email: BlueCampaign@hq.dhs.gov
                                                              To get digital copies of this poster or “I Speak” booklet, visit www.dhs.gov/blue-campaign or contact the DHS Blue Campaign at
                                                              BlueCampaign@hq.dhs.gov.                                                                                                                        Report suspicious activity to
                                                                                                                                                                                                                    1-866-347-2423

I Speak is provided by the Department of Homeland Security Office for Civil Rights and Civil Liberties (CRCL). Other resources are available at www.lep.gov. Special thanks to the Department of Justice Bureau of Justice Assistance and the Ohio Office of
                  Criminal Justice Services for inspiration and permission to use their I Speak guide. Permission may be required for the use of Ohio Office of Criminal Justice Services information other than as included in this booklet.
                                                                                                                                                                                                                                           Version BC 2.1 March. 2015
     Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 4 of 29 Page ID
                                       #:3947


                                                                      Enforcement and Removal Operations
                                                                      NATIONAL DETAINEE HANDBOOK

                                                  TABLE OF CONTENTS

INTRODUCTION..................................................... 4                RULES AND PROCEDURES................................... 14
YOUR RESPONSIBILITIES AND RIGHTS................. 4                                  Head Counts............................................................14
  Your Responsibilities.................................................4            Authorized Property and Contraband.......................14
  Your Rights...............................................................4        Searches and Viewing..............................................14
  Your Immigration Case..............................................4               Discipline and Your Rights........................................15
YOUR ARRIVAL AT THE FACILITY............................ 5                           Use of Force and Restraints.....................................16
                                                                                     Criminal Charges......................................................16
CLASSIFICATION AND HOUSING........................... 5
  Classification Level...................................................5         QUESTIONS, REQUESTS, AND GRIEVANCES........ 16
  Separate Housing.....................................................5             Questions, Requests, and Informal Complaints........16
                                                                                     How to File a Grievance (Formal Complaint)............. 17
COMMUNICATING WITH FAMILY,
FRIENDS, AND LEGAL REPRESENTATIVES............. 7                                  RECORDS............................................................ 18
  Phone Calls, Visits, and Mail.....................................7              WHAT TO EXPECT IF YOU ARE
    Phone Calls..........................................................7         RELEASED FROM THE FACILITY........................... 18
    Visits....................................................................7
    Mail......................................................................9
                                                                                   HEALTH AND SAFETY........................................... 19
                                                                                     Evacuation Drills......................................................19
CHILD CUSTODY QUESTIONS................................ 9                            Smoking..................................................................19
LEGAL RESOURCES.............................................. 9                      Healthcare...............................................................20
  Group Legal Rights Presentations.............................9                     Second Opinions.....................................................20
  Law Library...............................................................9        Medical Records......................................................20
MEALS, ACTIVITIES, AND SERVICES.................... 11                               Suicide and Mental Health Care...............................21
  Meals......................................................................11
                                                                                   SEXUAL ABUSE AND ASSAULT AWARENESS........ 21
  Recreation...............................................................11
                                                                                    Detention as a Safe Environment.............................21
  Religion...................................................................11
                                                                                    Definitions...............................................................21
  Commissary or Vending Machines............................12
                                                                                    Prohibited Acts........................................................21
  Voluntary Work Program...........................................12
                                                                                    Avoiding Sexual Abuse and Assault..........................22
  Library.....................................................................12
                                                                                    Report All Sexual Abuse and Assaults......................22
  Attending Other Court Hearings (Non-Immigration)...12
                                                                                    Report to DHS or ICE Headquarters..........................22
  Requests to Marry...................................................12
                                                                                    Understanding the Criminal Justice Process.............23
DRESS AND GROOMING...................................... 13                        MEDICAL ORIENTATION AND HEALTH INFORMATION.... 24
  Uniforms..................................................................13      General Overview of Services Provided.....................24
  Personal Care..........................................................13         Additional Services..................................................25
  Grooming.................................................................13       Medications.............................................................25
  Laundry...................................................................14
                                                                                   PRIVACY NOTICE REGARDING THE COLLECTION
  A Clean Facility........................................................14       OF YOUR INFORMATION FOR YOUR MEDICAL CARE..... 25
       Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 5 of 29 Page ID
                                         #:3948
INTRODUCTION
You are being housed in a detention facility operated
or contracted by the U.S. Immigration and Customs
Enforcement’s (ICE) Enforcement and Removal
Operations (ERO).

You will probably stay at the facility until:
 • Your immigration case is decided;
 • You are ordered to be removed from the country; or,
 • You are transferred to another facility.
It is your responsibility to read this handbook
to learn about:
 •   Your responsibilities and rights as a detainee;
 •   Programs and services available to you;                         You have the right to maintain your personal well-being,
 •   Rules you must follow;                                          hygiene, and health care.
 •   Procedures for common situations; and                           While being detained at the facility, you have the right
 •   How to report problems and file complaints.                     to nutritious balanced meals, clean clothes, regular
                                                                     opportunities to bathe and do laundry, and be given the
This handbook provides only a summary of important                   supplies to do so. You have the right to take regular showers,
information and does not cover all rights and requirements           live in areas with proper air circulation and heating, and
related to your stay at the facility.                                have access to medical and mental health care if needed.
You will also receive a handbook from your facility that             You have rights if you are disabled.
explains its local rules. It is important that you understand
and follow the rules in both handbooks. If you lose this             If you have a disability, such as limited ability to move,
handbook, you are entitled to one replacement. Copies                speak, breathe, see, hear, or care for yourself, you have the
will be available for reference at the law library and in the        right to reasonable access to all programs, activities, and
housing units, or may be requested from facility staff.              services available to other detainees. You also have the right
                                                                     to be provided aids or services to help you communicate,
If you need help understanding this handbook, tell a staff           see, or hear.
member at your facility or an ICE officer.
                                                                     You also have the right to the following:
If you do not read or understand English, you have the right          • Practice your religious faith;
to receive important information in a language or format you
understand or to have someone explain it to you in simpler            • File a complaint about the living conditions with the
terms. Tell an officer if you need assistance.                          facility or the Department of Homeland Security (DHS);
                                                                      • Be free from being discriminated against for any reason,
                                                                        including your race, religion, national origin, sex, sexual
YOUR RESPONSIBILITIES AND RIGHTS                                        orientation, gender identity, physical ability, mental
                                                                        ability or political beliefs;
While ICE’s policy is to treat all detainees with dignity and         • To be protected from mistreatment;
respect and to keep the facility safe, secure, and clean, you         • To report any assault, including an incident of sexual
also have responsibilities and rights.                                  abuse or assault, to facility staff or DHS; and
                                                                      • To access law library resources and legal assistance. See
YOUR RESPONSIBILITIES                                                   your local facility handbook for information about legal
One of your main responsibilities is to learn and follow all            aid programs and their presentations, rules, procedures,
the facility’s rules, regulations, and instructions. If you do not      and hours.
follow the facility’s rules, you may be subject to discipline.
You also must respect the staff, other detainees, and all            YOUR IMMIGRATION CASE
property and to keep yourself and your surroundings clean.            • You have the right to obtain a lawyer or approved
                                                                        legal representative of your choice, at no cost to the
You are also responsible for:                                           U.S. government. It is your responsibility to obtain the
 • Cooperating with the staff;                                          services of the attorney. That person must sign Form
 • Using staff members’ titles, as in, mister,                          G-28 to notify the facility they will represent you.
   miss, doctor, officer, and their last name;                        • Depending on your case, you may have the right to a
 • Being polite to other detainees; and                                 hearing before an immigration judge. You or your lawyer
 • Following laundry and shower schedules.                              or legal representative are responsible for presenting
                                                                        your case to the immigration judge.
YOUR RIGHTS                                                           • The government may decide your immigration status
You have certain rights, and they are observed as long as               using alternative proceedings which may not involve
they do not harm others or disrupt the order and security               an immigration judge, if the law allows it. You may
at the facility.                                                        be authorized for release on bond until your scheduled
                                                                        hearing, but it is your responsibility to pay the bond.


4       U.S. Immigration and Customs Enforcement
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 6 of 29 Page ID
                                                        #:3949
You have the right to ask for relief from removal based      How often does the facility review the classification
on various legal grounds if you believe you qualify.         levels of detainees?
These might include cancellation of removal, adjustment of          Classification levels are reviewed no later than 90 days
status, asylum, withholding of removal, or relief under the         after the first classification. After that, they are reviewed
Convention against Torture and Other Cruel, Inhuman, or             approximately every 90 to 120 days after the most recent
Degrading Treatment or Punishment.                                  review. See your facility’s local rules for a detailed schedule
                                                                    of when classification levels will be reviewed. If you are
For example, you have the right to ask for asylum to stay           placed in segregation, your classification will be reviewed
in the U.S. if you were (or are afraid that you will be)            before you return to the general population.
persecuted in your native country or a country where you
last lived because of your race, religion, nationality, political   Can the facility change my classification level at other times?
opinion, or membership in a particular social group.
                                                                    Yes, the facility can change your classification level and
You have the right to leave the United States voluntarily           housing placement at any time for safety reasons or if you
                                                                    have not followed the rules.
before your hearing, if statutorily eligible.
This is called voluntary departure. If your request is              SEPARATE HOUSING
approved, you may lose the right to present your case at a          Sometimes detainees are placed in separate housing.
hearing. If you want to leave voluntarily, you must tell an         This is called segregation. In segregation, you live in an
ICE officer or the immigration judge.                               individual cell alone and away from other detainees. This
If you have questions about the removal process, talk to            happens if stricter supervision is needed. If you are placed in
your ICE officer. You may also call any of the lawyers on           segregation, your classification will be reviewed before you
the list of free legal services providers given to you by ICE.      return to the general population.
In addition, your facility’s law library may have materials
explaining this information.                                        There are two kinds of segregation:
                                                                    Administrative
If you believe that you qualify for a form of immigration           You may be placed in administrative segregation for
relief, you should try to talk to a lawyer. There may be time       any one of three conditions:
restrictions for applying for such relief, so make sure you
fill out and turn in the necessary applications in a timely          • You are being investigated or have a hearing for
manner or you may miss your opportunity to have your                    disciplinary violations;
claim reviewed. It is your responsibility to prepare and             • You are scheduled to be transferred or released
submit the proper forms requesting consideration for relief.            within 24 hours; or
                                                                     • You need protection and cannot be safely housed
                                                                        in a less restrictive environment.
YOUR ARRIVAL AT THE FACILITY                                        Disciplinary
                                                                    You may be placed in disciplinary segregation for any one
Most facilities follow the same basic steps when a detainee         of these three conditions:
arrives at the facility. See Table 1 on pg. 6 for the steps and
procedures of processing.                                            • You cause serious disruption at the facility;
                                                                     • You need stricter supervision; or
                                                                     • The Institutional Disciplinary Panel (IDP) has disciplined
CLASSIFICATION AND HOUSING                                              you. See Discipline and Your Rights on pg. 15.
                                                                    Can I still get services if I am in administrative segregation?
CLASSIFICATION LEVEL                                                Yes. You will have access to the same types of services as
When you arrive at the facility, an officer will decide your        before. However, you may receive a lesser degree of each,
classification level and assign you to a housing unit with          depending on available resources and security concerns.
other detainees in your classification level. The officer will
decide your classification by considering the information in        Your access to the following services may in some cases
your records, including:                                            be more limited:
 • Criminal charges and convictions;                                 • Showers;
 • Immigration history;                                              • Recreation;
 • Discipline record;                                                • Law library;
 • Current classification level; and                                 • Presentations by legal rights groups;
 • Other related information.                                        • General telephone calls;
                                                                     • General visitation;
What if I think my classification level is not right?                • Religious guidance; and
You have the right to appeal your classification level and           • Personal property and materials (including legal,
housing placement. To do that, you must file an appeal.                religious, and personal reading materials).
Follow the appeal procedures in your facility’s local               However, you will still receive access to:
handbook.                                                            • Mail;
                                                                     • Legal telephone calls;
                                                                     • Legal visitation; and
                                                                     • Healthcare services.


                                                                                                 National Detainee Handbook       5
         Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 7 of 29 Page ID
                                           #:3950
                                       TABLE 1. STEPS TO PROCESS A DETAINEE
    STEP INDIVIDUAL           PROCEDURE
                              Takes your clothes, money, and property for safekeeping and gives you an itemized receipt
    1     Intake Officer
                              for all items.

                              It is important for you to keep the itemized receipt to get all of your possessions back when
    2     Detainee
                              released.

                              Makes a list of all of your legal and identity documents (e.g. passport, birth certificate) then gives
    3     Intake Officer
                              them to an ICE officer, who will put them in your official immigration file, called an A-File.
    4     Detainee            Documents will be returned to you when your case is resolved.a
                              Receives an A-Number, used to identify you during your stay at the facility. Your A-Number should
    5     Detainee
                              be shared with your family and attorney to find you in the Online Detainee Locator System.

                              Tells you what things can and cannot be kept with you at the facility. The officer’s decisions are
    6     Intake Officer
                              based on security concerns.

                              Depending on the specific facility’s policies, you may be able to keep religious items, such as
                              religious headscarves and medallions, simple wedding bands, photos, soft-cover religious and
    7     Detainee
                              personal reading materials (an officer may approve hardcover religious texts), legal documents and
                              papers (including property receipts), and other small items (shown in the facility’s local rules).

    8     Intake Officer      Provides you with sheets, a pillowcase, and a blanket.
    9     Detainee            You may exchange bedding once a week for clean bedding.
    10    Intake Officer      Gives you approved personal care items, such as soap, a toothbrush, comb, etc.
                              May shower and get clean clothes as appropriate for the climate at the facility. You may ask
    10    Detainee
                              a housing officer for more personal care items when needed.
                              Decides your classification level and assigns you to a housing unit with other detainees
    11    Intake Officer
                              in your classification level.b
          Health
    12                        Asks about your physical and mental health.
          Professional
                              Tell your health care professional of any health problems or concerns needing immediate
    13    Detainee
                              attention, or any medications you are taking or need.
          Health              An approved health professional will give you a thorough medical exam within 14 days
    14
          Professional        after your arrival.c
a
  If copies of these documents are needed for your hearing, you should ask an ICE officer in advance.
b
  For more information on this topic, see your facility’s local handbook, and the classification levels on pg. 5.
c
  Medical information is safeguarded and kept confidential.




6        U.S. Immigration and Customs Enforcement
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 8 of 29 Page ID
                                                #:3951
How long could administrative segregation last?
It depends on your case. The security supervisor reviews all
administrative segregation cases to decide if you should stay
in that placement.
The review schedule is as follows:
 • Review of your placement within 72 hours of placement
   by a security supervisor;
 • Review of your placement after seven days of placement
   by a security supervisor; and
 • Weekly reviews of your placement for the first 30-60
   days after your second review, and regular but less
   frequent reviews after the first 30-60 days of placement.

What if I do not agree with the decision to
leave me in administrative segregation?
You have the right to appeal the decision.

How do I appeal?                                                  COMMUNICATING WITH
After seven consecutive days of administrative segregation,
you may appeal the decisions of any review conducted by           FAMILY, FRIENDS, AND LEGAL
writing to the facility administrator. Ask for a staff member     REPRESENTATIVES
or an interpreter if you need help writing your appeal. Once
you have appealed, the facility administrator will review         This part of the handbook explains how to communicate
your case every 30 days.                                          outside the facility, including phone calls, visitors, and mail.
                                                                  IMPORTANT! While you are being detained, your family
Can I still get services if I am placed in disciplinary           members, legal representatives, and others from the general
segregation?                                                      public may be trying to locate you. They can find you by
Yes, you will still receive the same extent of access to          accessing the Online Detainee Locator System, at www.
mail, legal telephone calls, legal visitation, and health care    ice.gov/locator. The best way to search for individuals in
services. However, depending on your violation, security          the Online Detainee Locator System is to use the detainee’s
concerns, and available resources at the facility, you may        A-Number and country of birth.
receive a lesser degree of some of the following services:
 • Showers;                                                       PHONE CALLS, VISITS, AND MAIL
 • Recreation;                                                    Phone calls
 • Law library;                                                   When you first arrive at the facility, you will be given access
 • Presentations by legal rights groups;                          to a telephone. Later, you may make phone calls from your
 • General telephone calls;                                       housing unit. All calls may be monitored, except those to
 • General visitation;                                            your lawyer or a court. Keep in mind, you could lose or have
 • Religious guidance; and                                        your phone privileges limited if you do not follow facility
 • Personal property and materials (including legal,              rules, abuse the phone equipment, or make calls for illegal
    religious, and personal reading materials).                   activities.
                                                                  It is up to you to learn the facility’s rules for phone use. You
Will the facility review my placement in disciplinary             have the right to ask to use the ICE free phone system. If
segregation?                                                      your request to use the phone is denied, tell any ICE officer
Your case will be reviewed every seven days to ensure you         that you want to make a written request to use the phone
are obeying all of the rules, receiving proper services, and      system. See Table 2 on pg. 8 for more information on phone
to consider placing you back in the general population.           use while at the facility.
When a security supervisor reviews your placement, they
will interview you and create a written record of that            Visits
interview. Once there has been a decision made on your            You can have visitors. Visitors must follow facility visitation
placement after a review, the security supervisor sends a         policy and procedures. It is your responsibility to ensure
written decision to the facility administrator for approval or    your visitors know the visitation rules. You will find the
denial. A copy of the final written decision will be given to     policy and procedures in the facility’s local rules.
you unless there is a security issue that prevents the facility   All visitors must wear appropriate clothing and behave in
from giving you this copy. See your facility’s local rules for    an orderly way. If you or your visitors are disruptive, they
a more detailed review schedule.                                  will have to leave, and the facility may limit your visits in
                                                                  the future. Visitors and anything they bring to the facility
                                                                  may be searched. They may be asked to put their property
                                                                  in a locker or in their car.




                                                                                                National Detainee Handbook        7
           Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 9 of 29 Page ID
                                             #:3952
                                      TABLE 2. INFORMATION REGARDING PHONE CALLS
    PHONE CALLS TO:a                                                    ALLOWED? FREE OF
                                                                                 CHARGE? NOTES
    General population (friends, family, businesses)                    yes                depends       See the facility’s local rules
                                                                                                         No time limit, unless another detainee needs
    Find a lawyerb                                                      yes                yes           to use the phone or there are security reasons
    Lawyerc                                                             yes                yes           20 minutes per call

    Emergency situations, e.g., death in family or illnessd                                              To make emergency calls, ask for help from a
                                                                        yes                yes           housing unit officer, supervisor, or ICE personnel
                                                                                                         The consulate may help you find a lawyer, contact
    Your country’s consulate office in the U.S.                         yes                yes           your family, or visit you at the facility
    DHS Office of the Inspector General                                 yes                yes
    ICE Detention Reporting and Information Line (DRIL)                 yes                yes
    ICE Office of Professional Responsibility                           yes                yes
    Joint Intake Center (JIC)                                           yes                yes
    Courts                                                              yes                yes
    Immigration courts and Board of Immigration Appeals                 yes                yes
                                                                                                         As recognized by the Executive Office
    Pro bono attorneys or free legal aid groups                         yes                yes
                                                                                                         of Immigration Reviewb
    United Nations High Commissioner for Refugees                       yes                yes
    Government offices                                                  yes                yes           Calls made to get papers for your immigration case
a
    If you have trouble making phone calls, the system is not working properly, or it won’t allow free calls to those listed, ask the ICE housing unit officer for help.
b
    To find lawyers and organizations in your area that offer free services, look in your housing unit’s pro bono legal services contact list. An ICE officer can get
    you this list, which is updated four times per year.
c
    You must list your lawyer’s phone number on the Authorized Phone Numbers Form to ensure the calls are not monitored.
d
    Routine calls to your lawyer are not usually considered emergency calls.



                                          TABLE 3. INFORMATION REGARDING VISITORS a
                                                                     FAMILY AND FRIENDS
    VISITING DAYS PERMITTED                          TIME ALLOTTED                                NOTES:

                                                     30 minutes or additional time, if            Children under age 18 may visit if they are accompanied
    Saturday, Sunday, and holidays                   requested, for visitors who have             by an adult visitor who watches them.
                                                     traveled a great distance

                                                   MEETING WITH LAWYERS AND PARALEGALS
                                                                                                  You may ask to meet with your lawyer during meal hours.
    Monday through Friday                            8 hrs. per day (minimum)                     The facility staff will provide a meal tray or sack meal to
                                                                                                  eat during the meeting.
                                                                                                  If you want to cancel a meeting, you must do so.
    Saturday, Sunday, and holidays                   4 hrs. per day (minimum)                     You may not ask an officer or another detainee to
                                                                                                  cancel it for you.
a
    Check your facility’s local rules for visiting hours and other specific information.




8           U.S. Immigration and Customs Enforcement
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 10 of 29 Page ID
                                      #:3953
Tell your visitors not to bring a lot of packages or other         If you are in administrative or disciplinary segregation
items with them. Your visitors may bring you items, but            and want to go to the presentation, the facility will make
an officer must first check and approve them.                      arrangements for you to go, if:
Anything you accept from a visitor that was not approved by         • Security arrangements can be made;
an officer can be taken from you and seized as contraband.          • Your presence would not pose a security risk; and
You also may be subject to administrative and criminal              • The presenter agrees to the security arrangements.
penalties for possession of contraband. For information
regarding visitors, see Table 3 on pg. 8.                          LAW LIBRARY
                                                                   All ICE detainees have the right to use the facility’s law
Mail                                                               library to access approved legal materials and office
You may send and receive mail, unless it threatens the             equipment (such as copy machines, typewriters, and
safety, security, or order of the facility. Read the rules about   computers) to copy and prepare legal documents only. This
mail in this handbook and in your facility’s local rules. It is    material and equipment is not for personal communication.
up to you to know and follow the rules about mail, and to          If you need to write personal letters, ask your housing unit
explain these rules to anyone who writes to you. If there is       officer for paper, pencils, and envelopes.
reason to believe you are not following mail rules, your mail      You can get photocopies of your legal communications. In
privileges may be limited. For further information regarding       some facilities, you may also be able to get photocopies of
mail, see Table 4 on pg. 10.                                       your complaints, grievances, and letters about the conditions
                                                                   at the facility, legal mail, sick call requests, disciplinary
                                                                   decisions, special needs forms, photographs, newspaper
CHILD CUSTODY QUESTIONS                                            articles, or other documents that are relevant to presenting
                                                                   your immigration case.
What if I learn that the person I left my children with can
no longer care for them?                                           What are the law library hours?
Tell an ICE official or contact the Detention Reporting and        The law library hours are posted in all housing units. You are
Information Line (DRIL) at 1-888-351-4024. ICE can give            allowed at least five hours each week to work on your case.
you the opportunity to make care arrangements for your
child or can review the decision to detain you.                    What if I need more time at the law library?
                                                                   You should complete a detainee request form and submit it
What if I learn that my child will enter state custody while       to the facility. Explain why you need more time. The facility
I am in detention?                                                 may give you more time if you have an urgent need or
Tell an ICE official or contact the DRIL. ICE can give you         special circumstance.
the opportunity to contact the state child welfare agency and
make care arrangements for your child. ICE may also review         How do I find the legal materials I need?
the decision to detain you, especially if you present new          The law library may have books and publications, or it may
information related to your child.                                 use LexisNexis. This software lets you find legal materials
                                                                   on a computer. The law library has self-help materials that
What if I am involved in a legal proceeding involving the          show you how to:
custody of my child?                                                • Do legal research;
If you are involved in a legal matter involving the custody         • Prepare legal documents; and
of your child and need to attend a court hearing, talk to your
caseworker or attorney, participate in services, or visit with      • Use legal materials on the computer.
your child, tell an ICE official or contact the DRIL. ICE
can work with you to arrange for your participation in court       What if I need help using the law library?
hearings and visitation with your child. You can have phone        Ask the staff member at your facility if you:
calls and visits with your caseworker and lawyer.                   • Need help finding materials;
                                                                    • Need help accessing programs;
                                                                    • Need help with equipment;
LEGAL RESOURCES                                                     • Do not speak English well; or,
                                                                    • Have a disability.
GROUP LEGAL RIGHTS PRESENTATIONS                                   You may also ask another detainee to help you with your
At some facilities, legal rights groups from the local
community give group presentations, which are available            legal research and document preparation. Another detainee
to all ICE detainees in the facility. Your facility will post      may be allowed to help you if there are no security risks
announcements about the presentations in common use                or other concerns, and you do not pay or give the detainee
areas. You may sign up on a sheet available in each housing        anything of value. Submit a written request to your facility’s
unit. If you cannot read or understand an announcement, ask        administrator.
for information in a language or format you can understand.        NOTE: The facility will not pay a detainee to help you use
Note that not all facilities have legal rights presentations       the law library.
because not all communities offer them.
                                                                   It is up to you to know the rules for the law library. You
                                                                   should also review your facility’s local rules. If you disobey
                                                                   these rules, you may be disciplined and lose your law
                                                                   library privileges.

                                                                                                National Detainee Handbook        9
     Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 11 of 29 Page ID
                                       #:3954
                                     TABLE 4. INFORMATION REGARDING MAIL
LEGAL MAIL IS FROM
 •• Private lawyers, legal representatives, and government lawyers
 •• Judges and courts; embassies and consulates
 •• U.S. president, vice president or member of Congress
 •• U.S. Department of Justice, DHS (including ICE, DHS OIG, DHS Office for Civil Rights and Civil Liberties, and ICE Health Services Corps)
 •• Grievance systems administrators
 •• Reporters and other new media representatives
LEGAL MAIL PREPARATION
In the top left corner of the envelope, write:
  •• Your name
  •• Your Alien or ID number; the Alien number must include only the last four digits (A-XXX-XX0-000)
  •• The facility’s address
In the middle of the envelope, write:
  •• Recipient’s name and address
  •• Title or organization, such as lawyer, law office, or legal services
Write “Legal Mail” or “Special Correspondence” on the envelope (tell your lawyer that all incoming legal mail must be labeled like this)
MAIL PRIVACY
 •• All incoming and outgoing letters may be inspected for contraband and content.
 •• If you receive legal mail, the facility staff will open it in front of you and may check for contraband, but not read it
 •• If you do not want your outgoing legal or special mail opened, allow facility staff to inspect the mail, but not read it,
    seal it in front of a staff member and clearly label it as legal mail.
 •• You may seal your other mail on your own and drop it in a detainee mailbox.
MAIL SENT TO YOU
All mail sent to you must have your Alien or ID number on:
 •• The envelope, as part of your address
 •• The first page of written letters must include the last four digits of your A-number (A-XXX-XX0-000). If your incoming mail
    does not have your Alien or ID number, it will be returned to sender. This includes legal mail and packages.
Your incoming legal mail must also have this information on the envelope:
 •• Sender’s name and title
 •• The words “Legal Mail” or “Special Mail”
 •• If legal mail is not marked as required, the facility will not treat it as legal mail
IMPORTANT! It is your responsibility to explain these rules to anyone who sends you mail.
The facility may refuse to deliver your mail if:
 •• It is considered contraband
 •• Shows, describes, or might cause violence or disorder
 •• Explains how to escape, make weapons or explosives, break the law, disobey ICE rules, or make drugs or alcohol
 •• Has explicit pictures or descriptions of sex
 •• Contains threats, bribes, or obscene material
 •• Contains anything illegal or not allowed, messages in code, or anything that threatens the safety and security of the facility
IDENTITY DOCUMENTS AND MAGAZINE SUBSCRIPTIONS
 •• The facility will forward identity documents you receive in the mail to your ICE officer and notify you of this action. You can
    get a certified copy of the identity document by requesting it in writing from your ICE officer.
 •• You may not subscribe to magazines, catalogs, or other publications, but you may have a relative or friend send them to you.
MAIL DELIVERY
 •• The facility usually delivers mail within 24 hours of the time it is received, but may take longer if it needs special handling
    for security reasons (for example, facility staff may hold legal mail for up to 48 hours to check that it is legal mail).
 •• If your mail arrives after you leave the facility, it will be returned to sender.
                                                                                                                     Continued on next page



10    U.S. Immigration and Customs Enforcement
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 12 of 29 Page ID
                                      #:3955
                       TABLE 4. INFORMATION REGARDING MAIL
 RULES ABOUT MONEY IN THE MAIL
  •• If you receive money in the mail, the officer will issue you a receipt for the money before placing it in your account.
  •• You can send money to someone outside the facility. Sending cash is not recommended. Contact the shift supervisor
     if you want to buy a money order.
  •• Each facility has written rules about cash, checks and other funds. See the facility’s local rules. If they are not clear,
     your facility can help you understand them.
 PAYING FOR POSTAGE
  •• If the facility determines you cannot afford to pay for postage or mailing materials, you can send some kinds of mail for
     free, including legal mail, mail to your consulate, and to any court.
  •• You will get three or more stamped envelopes per week for your personal mail. You can get paper, pencils, and envelopes
     from your housing unit officer.
  •• If the facility determines you can afford to buy mailing materials, you will not receive them for free. You may buy supplies
     from the commissary. See your facility’s local rules about mail.


                                                                       Will I get different food if I am being disciplined?
                                                                       No. Food is not used to punish or reward.
                                                                       RECREATION
                                                                       You will be allowed to have indoor or outdoor recreation
                                                                       at least one hour each day. If your facility has an outdoor
                                                                       recreation area, you will be permitted to access it for at
                                                                       least one hour a day, five days a week, if weather permits.
                                                                       In some facilities you may be permitted more outdoor
                                                                       recreation. Check your facility’s local rules for more
                                                                       information.

                                                                       What recreation activities may be available?
                                                                       Your facility may have television, movies, games,
                                                                       and exercise equipment.
MEALS, ACTIVITIES, AND SERVICES                                        If outdoor recreation is canceled or not available,
MEALS                                                                  will I get more indoor recreation time?
The facility serves meals three times every day. You                   No.
are allowed one meal at each meal time. The meals are
nutritionally balanced, approved by a dietitian, served in             What if my facility does not have outdoor recreation?
a clean, safe place, and served with napkins and utensils,             If your facility has no outdoor recreation, you may be
which must be returned at the end of each meal. Meals                  eligible to request voluntary transfer to another facility
are served in a central dining room, a dining room in your             with outdoor recreation after a certain number of months
housing unit, or a special housing unit.                               (ask your ICE officer).

What is on the menu?                                                   RELIGION
The facility offers a standard menu. Menus and meal times              You will have opportunities to practice your religious faith.
may be posted on the housing bulletin board. See your                  These opportunities will only be limited if you present a
facility’s local rules.                                                specific documented threat to the safety of the individuals
                                                                       involved in the religious activities, or if you disrupt order in
Is there pork in the food?                                             the facility. All facilities must give you reasonable access to
Most facilities do not serve pork, but check the day’s menu            religious services and providers of your faith.
to be sure.                                                            Your facility will explain how to contact the chaplain or
                                                                       religious services coordinator for your facility and give you
What if I have a special diet?                                         information about:
If you need a special diet for religious reasons, ask the               • Special religious diets;
chaplain for a “common fare diet.” If you need a special diet           • Visits from a religious representative;
for medical reasons, ask the medical staff to evaluate your             • Religious headwear and other religious property allowed
request. Your request must be approved before you can get                  at the facility; and
special meals.
                                                                        • Access to religious resources, services, instruction,
IMPORTANT! It is up to you to ask for a special diet if you need it.       and counseling.


                                                                                                     National Detainee Handbook      11
     Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 13 of 29 Page ID
                                       #:3956
ICE detainees may usually:
 • Take part in their religious practices;
 • Wear approved religious headwear and garments; and
 • Have other approved religious property.
The facility cannot limit these unless there is a specific
documented threat to persons involved in these practices
or activities.
IMPORTANT! You must ask the facility for approval of any
hard-covered religious book. Unless you get approval, all
religious books must be soft-covered.
COMMISSARY OR VENDING MACHINES
Your facility may have a store, called a commissary, or
vending machines. If your facility has this service, you do
not have to buy anything if you do not want to. If you want
to use the store, check your local rules first. Detainees do
not have a right to use the store.                              Can I be fired from the Voluntary Work Program?
                                                                Yes, you can be taken out of this program if you miss
Do I have to buy basic toiletries from the commissary?          work without permission, or you do not do your work
No. Your facility must give you basic toiletries and hygiene    satisfactorily.
products, such as soap, shampoo, sanitary pads, and             Will I get paid for keeping my living area clean?
toothpaste.                                                     No. You must keep areas that you use clean, including your
                                                                living area and any general-use areas that you use. If you do
What if I bought some items, but I got transferred              not keep your areas clean, you may be disciplined. It is up to
or removed before they were delivered?                          you to know the rules for the work program. Also see your
The facility does not have to send you the items or give you    facility’s local rules.
a refund if you are transferred or deported. But the facility
may give you a refund before you leave. See your facility’s     LIBRARY
local rules.                                                    Most facilities have library materials similar to what you
                                                                would find at a school or community library. The facility
VOLUNTARY WORK PROGRAM                                          considers the detainees’ needs, interests and abilities when
If your facility has a volunteer work program, you may be       deciding on its materials.
able to volunteer to work. However, many facilities do not
allow ICE detainees to participate in their work programs.      Can I go to the library at any time?
                                                                No. See your facility’s local rules for library use. Each
Will I get paid for my work?                                    facility’s library has a schedule for using and checking
If you participate in the voluntary work program at your        out materials. Please give other detainees a chance to read
facility, you will get at least $1 for each day you work, not   library materials. Make sure that you take care of the
for each assignment. You will get paid at the end of every      materials you check out and return them on time.
day you work, unless your facility has a different way of
paying detainees. For example, some facilities will pay         ATTENDING OTHER COURT HEARINGS
everything that you are owed before you are transferred or      (NON-IMMIGRATION)
released. Check your facility’s local rules.
                                                                Can I attend a court hearing that has been scheduled for me
How often will I get paid?                                      in another case (i.e., not related to my immigration case)?
Most facilities pay detainees every day. Your facility may      If you have a court hearing scheduled for you in another
use another system where you get paid before you are            case (for example, if you are currently involved in a criminal
transferred or released.                                        proceeding or child custody case), ask your ICE officer
                                                                about how you might be able to take part in your hearing.
How many hours can I work?                                      In some cases, ICE may be able to escort you to the court
You cannot work more than eight hours per day or 40 hours       hearing or arrange for your participation through a video
a week.                                                         conferencing system.

What are the requirements for the work program?                 REQUESTS TO MARRY
To take part in this program, you must:                         If you want to get married while you are at the facility, you
 • Sign a voluntary work program statement;                     (or your lawyer) must send a written request to the housing
 • Complete any work-related training;                          area officer or ICE officer, who will give it to the facility
                                                                administrator or the ICE field office director.
 • Follow all dress, grooming, and hairstyle requirements
    for your work assignment;                                   Your written request must confirm that:
 • Work the schedule assigned to you; and                        • You meet the legal requirements to marry;
 • Do your assigned work satisfactorily.                         • You are mentally competent to marry; and
                                                                 • Your future spouse will certify they will marry you.

12     U.S. Immigration and Customs Enforcement
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 14 of 29 Page ID
                                      #:3957
Attach a separate document (signed by your future spouse)         PERSONAL CARE
that says they plan to marry you. The facility’s administrator    You will be living in a dormitory or a locked housing
may need to send your request to the ICE field office             unit with other people. Good personal hygiene helps keep
director for approval. If you do not get approval in time,        everyone healthy.
you may have to delay or cancel any wedding plans. If your
request is denied, you and your legal representative will be      When can I shower?
provided with the decision and the reasons for the decision       Check the shower schedule posted in your housing unit.
in writing.                                                       It will tell you when you can use the shower each day.
                                                                  You must bathe regularly and keep your hair clean.
DRESS AND GROOMING                                                What if I need shampoo or other personal items?
                                                                  You will get some personal care items when you arrive,
UNIFORMS                                                          including shampoo and soap, toothpaste and toothbrush,
You will get a uniform (shirt, pants, and shoes) and a            comb or brush, and other items for personal care.
wristband. In ICE ERO and contract facilities, but not in
most jails, the color depends on your security level:             If you run out of these items, ask your housing officer for
 • Blue for low custody;                                          more. Women can ask the housing officer for feminine
 • Orange for medium custody; and                                 hygiene products when needed.
 • Red for high custody.

If you are in a jail, the uniform colors and rules about
uniforms may be different.
You must always wear the color uniform for your security level.
EXCEPTION: Kitchen workers must wear a white uniform,
but only when on duty.
Are there other rules about clothes?
Yes. You must also follow these rules:
 • No torn or dirty clothing;
 • Do not change or re-purpose your uniform if issued
   (for example, do not wear your shirt as a headband
   or roll up long pants to make them short);                     GROOMING
 • No hats or head coverings, unless it is part of your           Poor hygiene and unsanitary habits can harm health and
   work uniform or has been approved by the chaplain for          safety at the facility. If you do not obey the dress and
   religious reasons; and                                         grooming rules, it could cause conflicts with others at
 • No shower shoes outside the housing unit.                      the facility and the staff may counsel and discipline you.
                                                                  The facility will accommodate your religious preferences
Other rules                                                       about your grooming to the extent possible. You must keep
You must always wear your complete uniform (shirt, pants          yourself neat and clean and always wear appropriate clothes
and shoes) when:                                                  and shoes.
 • Outside of your housing unit;
 • In the dining room;                                            Can I wear my hair any way I want?
 • Medical appointments (unless told otherwise);                  Yes. You may have any hairstyle you want if it is safe and clean.
 • Going to court;                                                EXCEPTION: If you work in the kitchen or operate a machine,
 • During religious services; and                                 your hair must be clean and in a hairnet.
 • Seeing visitors.
                                                                  Can I have a beard or mustache?
Also in regard to dress                                           Yes, unless you work in the kitchen or operate a machine.
 • Do not place the waistband of your pants so your               For safety reasons, kitchen workers and detainees operating
   underclothes or buttocks show;                                 machines must be clean-shaven while on duty. By accepting
 • Do not keep your hands under the waistband of your             a job in the kitchen or operating machinery, you agree to
   pants, even in cold weather; and                               follow this rule. There are no exceptions to this rule.
 • Do not strip down to your underclothes unless you are
   in your cell or the bathroom.                                  Can I shave?
                                                                  Yes, you can check out a disposable razor every day. You
Proper shoes and clothes                                          must return it after you shave. If you have a court hearing, the
 • Wear your shoes at all times;                                  facility will give you the opportunity to shave before you go.
 • If you are wearing closed shoes, wear socks if you
   have them;                                                     You may not share your razor with anyone else. This is for
 • Wear your shower shoes in the shower; and                      your health and safety. Shared razors can spread diseases,
                                                                  such as HIV and hepatitis. See your facility’s local rules
 • Wear proper clothing for the weather.                          about razors.


                                                                                                National Detainee Handbook       13
     Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 15 of 29 Page ID
                                       #:3958
Can I get a haircut?                        Where can I keep my personal belongings?
Yes, if you want a haircut, you must ask for it. See your         You must follow the facility’s rules about storing your
facility’s local rules about how to ask for a haircut.            personal items. Someone from the facility will show you
                                                                  what to do. Improperly stored items may be taken away. If
IMPORTANT! It is up to you to learn the grooming rules for        this happens, it is your responsibility to ask the supervisor
your facility. See your facility’s local rules.                   to return them to you. Do not put anything where it is
                                                                  not allowed to be, such as windows, windowsills, bunks,
LAUNDRY                                                           lockers, or under a mattress.
To get clean clothes, you must turn in one dirty item of
clothing to get a clean one. At a minimum, you will be able
to exchange your items according to the following schedule:       RULES AND PROCEDURES
 • Socks and underwear – every day;
 • Your colored uniform – twice every week;                       HEAD COUNTS
 • Sheets, pillowcases, and towels – once every week; and,        Detainees will be counted at least three times per day at
 • White kitchen uniforms – every day.                            hours that do not interfere with daily activities. You must
                                                                  participate in the counts and follow procedures for head
NOTE: At some facilities, you may be able to exchange your        counts. See your facility’s local rules.
laundry more often. To make sure there are enough clean
clothes for everyone, you may not keep extra clothes. Do not      During the head counts, do not move, talk or do anything to
wash clothes, sheets, shoes, or other items in your housing       interfere with the head count.
unit unless there are washing machines and dryers that you
are allowed to use. See your facility’s local rules for the       You may be disciplined (and everyone in your housing unit
laundry, clothing exchange, and volunteer work uniform            may be locked in their rooms) if you do not get counted, do
schedule.                                                         not follow instructions, or disrupt the head count.
                                                                  AUTHORIZED PROPERTY AND CONTRABAND
                                                                  All property must be authorized, meaning visitors and
                                                                  detainees must get permission to have any item, even if that
                                                                  item is usually allowed at your facility.
                                                                  NOTE: The facility may throw away any of your items, even
                                                                  if the type of item has been approved, you have too many,
                                                                  have misused them, or changed the item without permission.
                                                                  Any item that has not been specifically approved by the
                                                                  facility may count as contraband. See your facility’s local
                                                                  rules about unauthorized property and contraband.
                                                                  What is contraband?
                                                                  Contraband is anything not allowed at the facility. You are
                                                                  not allowed to have anything unsafe or that interferes with
                                                                  the orderly operations of the facility. It is your responsibility
                                                                  to know the rules for what is and is not allowed at the
                                                                  facility. If you have anything listed below, or anything else
                                                                  not allowed by the facility, you may be disciplined.

A CLEAN FACILITY                                                  Contraband items include, but are not limited to:
                                                                   • Tobacco and tobacco products;
It is important to keep the facility clean for your health and
safety.                                                            • Alcohol or illegal drugs;
                                                                   • Dangerous objects, deadly weapons, and explosives;
Do I have to make my bed?                                          • Anything that could disguise or change a detainee’s
Yes, you must make your bed every day before you start               appearance or be used to help someone escape; or,
your daily activities or work. You must also keep your area        • Any camera, video, recorder, cell phones, or other
neat and clean. Do not hang sheets, blankets, towels, or             device that could be used to make photos, audio or video
anything else from wires, lights, beds, bars, or other objects.      recordings of detainees, staff, or government property.
Follow your facility’s rules for hanging wet towels.              Personal property, including clothing and other personal
                                                                  items, may also be contraband unless the facility
General cleanliness                                               administrator has approved them or you bought the items
 • If you brush your hair over the sink, remove any fallen        from the facility’s commissary or vending machines.
   hairs from the sink;
 • Throw trash into the garbage cans, not onto the floor;         SEARCHES AND VIEWING
 • Throw all used hygiene products into the trash. Do not         ICE searches detainees to keep everyone safe, control
   throw them on the floors or into the toilets; and              contraband, and keep the facility clean and sanitary. These
 • Do not leave crumbs from food in your housing area.            searches are not meant to punish anyone. The staff will not
   It will attract ants and other insects.                        search or physically examine you for the sole purpose of
                                                                  determining your genital characteristics.

14     U.S. Immigration and Customs Enforcement
   Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 16 of 29 Page ID
                                     #:3959
When will I be searched?                   DISCIPLINE AND YOUR RIGHTS
Your body and your property will be searched at these times:    Order and discipline are important for the safety and well-
 • When you arrive at the facility;                             being of detainees and staff. Some problems can be taken
 • Whenever there is reasonable suspicion that you are          care of informally with counseling, but other problems may
   concealing contraband or a weapon;                           require discipline.
 • When you go into a housing unit;
                                                                All facilities follow established procedures to ensure your
 • When you leave the visiting area after a visit; and          legal rights are respected, including your right to:
 • From time to time, there are unscheduled routine               • Due process, including getting your disciplinary case
   searches.                                                        processed quickly;
Can I refuse to be searched?                                      • Translation and interpreter services so you can
                                                                    understand and communicate;
No. You must allow the officer or officers to search you.
You must also follow their directions and do everything           • Aids or services that ensure effective communication
they tell you.                                                      between you and facility staff if you have a hard time
                                                                    hearing, seeing, or have other communication needs.
If you do not follow directions, you may be disciplined.            The facility will choose the aid or service for you, but
                                                                    the aid or service should be given to you in a format that
What if I refuse to be searched?                                    you can understand and protects your privacy; and
You may be moved away from the other detainees and                • Communicate with other people and/or organizations,
put in isolation. This is to keep you and others safe.              unless that communication threatens safety, security,
                                                                    or order at the facility.
Will I have to take off my clothes when I am searched?          While in ICE custody, you also have the right to:
If there is a justified reason to suspect you may be hiding      • Protection from personal abuse, physical punishment,
a weapon or other contraband, a strip search will be               unnecessary or excessive use of force, personal injury,
conducted.                                                         disease, property damage, and harassment; and
                                                                 • Freedom from discrimination based on your race,
Will I be searched by someone of the same gender?                  religion, national origin, sex, sexual orientation, gender
For strip searches (when you take your clothes off), there         identity, physical ability, mental ability, or political
will be an officer of the same gender assigned. If no officer      beliefs.
of the same gender is available, the facility will ensure
either that the search is conducted in private with two staff   You also have the right to file a grievance if you feel your
members present, or that someone of your gender is with         rights have been violated. No one can punish you for filing
you to observe.                                                 a grievance.

Can staff view me?                                              How will I know the rules?
Staff of the opposite gender shall not view you while in the    Your facility must give you written information about its
shower, performing bodily functions or changing clothing,       rules, procedures, schedules, and all topics covered in this
except in critical circumstances or when such viewing is        handbook. The facility will give you this handbook and a
incidental to routine cell checks or is otherwise appropriate   local handbook.
in connection with official duties, a medical examination,
or monitored bowel movement. Staff of the opposite gender       What happens if I break the rules?
shall announce their presence when entering an area where       Each facility has a list of rules that you and other detainees
you are likely to be showering, performing bodily functions,    must follow. If you are accused of breaking the rules, the
or changing clothing.                                           following will happen:
                                                                 • The supervisor in charge will be told what happened;
                                                                 • The officer will try to resolve the incident informally;
                                                                 • If informal resolution is not possible, the officer will
                                                                    write an incident report;
                                                                 • An investigation will start within 24 hours;
                                                                 • The investigating officer will refer you to the
                                                                    Institutional Disciplinary Plan (IDP); and
                                                                 • You will get a copy of the incident report at least
                                                                    24 hours before meeting with the IDP.
                                                                If your case is sent to the IDP, you will get a hearing on
                                                                the first business day after the IDP receives the referral. If
                                                                the charges are serious, you may be placed temporarily in
                                                                administrative segregation before your hearing. If the IDP
                                                                determines that you did something that is not allowed, you
                                                                may be placed in disciplinary segregation or punished in
                                                                other ways depending on the seriousness of your offense. For
                                                                example, you may be removed from activities, commissary,
                                                                or other privileges.


                                                                                             National Detainee Handbook     15
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 17 of 29 Page ID
                                                   #:3960
What is the Institutional Disciplinary Plan (IDP)?     CRIMINAL CHARGES
The IDP is made up of either a one-person disciplinary hearing     While you are at the facility, you must follow applicable
officer or a three-person panel who decide what to do about your   laws. If you disobey any local, state, or federal law, you may
violation. One of them will be in charge of the panel. Certain     be notified and charged by the local, state or federal law
staff members are not allowed to be on the IDP, including:         enforcement authorities and tried in local, state, or federal
 • The officer who reported the violation;                         court. Local, state, or federal charges may also be processed
 • The officer who investigated the violation; and                 at the facility as disciplinary matters.
 • Any officer or staff member who witnessed, was directly
    involved with, or was part of the unit that reported the       What happens if criminal charges are filed against me?
    violation.                                                     You will receive notice about your right to a lawyer. If you
                                                                   do not have enough money to hire your own lawyer, the
What does the IDP do?                                              court will appoint a lawyer to represent you for the criminal
The IDP must decide how to resolve your case. They                 case. You have the right to speak to your lawyer about your
follow detention facility standards that say what kinds of         criminal case and have the lawyer with you at your criminal
punishments are appropriate for different kinds of violations.     court appearances.
They may reduce or dismiss the charges if you are found not
to have broken the rules. If you do not agree with the IDP’s       What happens if I already have a local or state criminal
decision, you may file an appeal. See your facility’s local        case pending that I wish to fight or pursue having the
rules on filing appeals.                                           charges dropped?
                                                                   If you are in ICE custody and want to appear before a local
What are my rights at the IDP hearing?                             or state court to contest criminal charges pending against
Before the incident report is sent to the IDP, the facility must   you, the local or state court will need to issue a writ to ICE
notify you in writing about your rights at the IDP hearing,        to have you turned over to their custody so that you may be
including your right to:                                           present while the local charges are adjudicated.
 • Receive a copy of the Notice of Charges against you at          NOTE: Simply requesting the writ will not necessarily stop or
    least 24 hours before the IDP hearing;                         delay ICE’s removal efforts. The writ must be issued to ICE
 • Have a full-time staff member of your choice speak for          or, at a minimum, the responsible local or state authority
    you at the IDP hearing;                                        will need to notify ICE of its intent to issue the writ before
 • Call witnesses and present evidence before the IDP;             ICE will consider delaying or suspending removal efforts.
 • Remain silent. You do not have to speak if you do not
    want to. Your silence may not be used against you;
 • Be at all phases of the hearing;                                QUESTIONS, REQUESTS, AND GRIEVANCES
EXCEPTION: You may or may not be present when the IDP              This section of the handbook explains what to do if you have
meets to make a decision on your case. Also, you will not          a question, request or problem, how to file a grievance, and
be allowed to be present if your presence threatens order or       what happens when you file a grievance.
safety at the facility.
 • Receive translation and interpreter services so you can         QUESTIONS, REQUESTS, AND
   understand and communicate;                                     INFORMAL COMPLAINTS
 • Receive aids or services that the facility can provide to       If you have a question, request, concern, complaint, or want
   ensure effective communication because of your limited          more information about the facility’s rules, you may ask a
   hearing, sight, or other disability;                            staff member at the facility, talk to an ICE officer, or send a
 • Receive the IDP decision and an explanation of how they         written request to the facility or directly to ICE.
   made their decision in writing; and
 • Appeal the IDP decision if you disagree.                        How do I make a request in writing?
IMPORTANT! Appeals must be submitted through the formal            You may write your request on a blank piece of paper or ask
detainee grievance process.                                        your housing officer for a detainee request form. See how to
                                                                   file a grievance below.
Can the IDP postpone the hearing?                                  IMPORTANT! The detainee request form is an informal
Yes, if you have a good reason for postponing your hearing,        request. It is not the same as a grievance. If you would like
or if the IDP wants to investigate your case further, they         to pursue a formal complaint, you may file a grievance.
may postpone your hearing. However, if you are being held
in administrative segregation pending your hearing, the            What is a detainee request form?
delay may not exceed 72 hours, barring an emergency.               It is a form you can fill out to make a request or informal
                                                                   complaint to the facility or ICE staff. If you need help filling
USE OF FORCE AND RESTRAINTS                                        out the detainee request form, you may ask another detainee,
Officers shall use only as much force as needed to gain            your housing officer, or other staff member at the facility.
control of the detainee, protect the safety of detainees, staff
and others, prevent serious property damage, and ensure the        Will my request be private?
security and orderly operation of the facility. Officers may       Yes, you may put your request in an envelope and seal it.
use force after all reasonable efforts to otherwise resolve a      The staff – not other detainees – will deliver it promptly.
situation have failed. Physical force or restraining devices       The staff will not read or change it unless there are security
will not be used as punishment.                                    concerns.

16     U.S. Immigration and Customs Enforcement
   Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 18 of 29 Page ID
                                     #:3961
Who will read my request?
You decide where you want your request to go. Write the name,
title, or office where you want it delivered on the envelope.

How do I send my request?
Put your request in the locked drop-box at your facility. The
facility faxes or forwards these forms to the ICE officer in
charge of your case at least twice a week.

When will ICE answer my request?
ICE will answer you within three business days, or you will get a
letter from ICE saying it will be more than three days to answer.
HOW TO FILE A GRIEVANCE
(FORMAL COMPLAINT)
If you have a problem, try talking to an officer or other staff
member. He or she will try to solve the problem informally.
If you do not feel comfortable talking to an officer or other
staff member, or if talking has not helped solve the problem,         Can I file a complaint for someone else?
you may file a formal grievance. At some facilities, you may          No, but another detainee or someone on the staff can help
also pursue a formal grievance at the same time as you try            you prepare and file your complaint.
to resolve the problem informally. Check your facility’s local
rules about when you can file a grievance.                            IMPORTANT! Even if you need someone to help you, you
                                                                      must adhere to all of the deadlines.
Follow these steps:
 1. Ask your housing officer for a grievance form.                    Will I be treated differently if I file a complaint?
 2. Fill out the grievance form and then give it to your              No, you cannot be harassed, punished, or disciplined
    housing officer.                                                  because you made a complaint. If you believe that you
 3. You may keep your grievance private by sealing it in an           have been retaliated against because you filed a complaint,
    envelope available from the housing officer.                      contact the GO or the facility administrator immediately.
 4. Your grievance form will be sent to the grievance officer (GO).
                                                                      Will my complaint stay in my file?
EXCEPTION: At some facilities, if your complaint is about a           Yes, a copy of your complaint stays in your detention file
medical problem, your grievance form will be sent directly            for three years.
to the medical staff, and kept confidential. Check your local
supplement.                                                           What if I have an emergency grievance?
 5. The GO will give you a written or oral response within            Your facility will have its own procedures to handle
    five days of receiving your grievance.                            emergency grievances which impact your life, health,
                                                                      and safety. Contact the GO or the facility administrator
If I disagree, can I appeal the GO’s decision?                        immediately if you have a complaint that involves an
 • You can file a written appeal with a grievance appeals             immediate threat to your health or safety.
   committee, usually called a Grievance Appeal Board
   (GAB) or Detainee Grievance Committee (DGC). The                   Where else can I send a complaint?
   GAB or DGC will meet to review your complaint.                     You can communicate your problems to the ICE
   None of the committee members can be an officer or                 Detention Reporting and Information Line (DRIL).
   staff member who are named in the complaint, already               The DRIL is toll-free and is available at 1-888-351-4024, or
   reviewed your complaint, or helped you write your                  via the pro-bono network at 9116#. Trained operators are
   complaint.                                                         available for individuals in the public and for those currently
 • When the GAB or DGC meet, they may call witnesses,                 in ICE detention. DRIL information posters (English and
   look at evidence, and gather facts needed to decide your           Spanish) are posted in detention facility housing pods.
   case fairly.                                                       Language assistance is also available.
 • The GAB or DGC will ask you to go to the meeting so                You may call to:
   you can tell your story; answer questions and respond               • Obtain basic immigration case information;
   to any evidence or testimony that conflicts with yours.             • Report an incident of sexual or physical assault or abuse;
   The GAB or DGC may let you meet with them over the                  • Report serious or unresolved problems at your facility;
   phone. You will receive a decision in writing within
   five days after receiving your appeal. The decision will            • Report that you are a victim of human trafficking;
   explain the reasons why the decision was made.                      • Report that you have a serious mental disorder or
                                                                         condition. If you believe the disorder or condition
If I disagree, can I appeal the GAB or DGC decision?                     impacts your ability to represent yourself or participate
If you lose your appeal with the GAB or DGC, you may                     in an immigration court case, you should also notify the
be able to appeal the decision to the facility administrator.            immigration judge; or
Check your facility’s local rules about this.                          • Let ICE know that your immigration detention separated
                                                                         you from your minor child who is dependent on you.

                                                                                                   National Detainee Handbook      17
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 19 of 29 Page ID
                                      #:3962
Where can I report staff misconduct?
If you think the staff mistreated or abused you, or violated     WHAT TO EXPECT IF YOU ARE
your civil rights, you can file a complaint with DHS for free
by email, phone or mail.
                                                                 RELEASED FROM THE FACILITY
                                                                 If you are released from ICE custody, you should expect
Contact the DHS Office of Inspector General (OIG)                the following before you leave:
• Call:		         1-800-323-8603
• Fax:		          1-202-254-4297                                 Legal obligations
• Mail:           DHS Office of Inspector General                You should review all your legal paperwork, and understand
		                Attn: Office of Investigations Hotline         the conditions of your release and the date and location of
		                245 Murray Drive, SW                           your next court appearance, if you have one. You can call
		                Building 410/Mail Stop 2600                    the Executive Office for Immigration Review (EOIR) at
		                Washington, D.C. 20528                         1-800-898-7180 if you are unsure of your next court date.

You can also contact the DHS Joint Intake Center (JIC)           Phone calls
with allegations of staff misconduct or with allegations of      You may make one free phone call to help you make travel
                                                                 arrangements.
sexual assault by a staff member or by another detainee.
 • Call:		        1-877-2INTAKE                                  Release time and travel arrangements
 • Fax:		         1-202-344-3390                                 You should be released from the facility at a reasonable time
 • Email:         Joint.Intake@dhs.gov                           of day, which could include the early evening hours. If a
 • Mail:          P.O. Box 14475                                 friend or family member cannot pick you up at the facility,
 		               1200 Pennsylvania Ave., NW                     ask staff at the facility or an ICE officer to arrange for your
 		               Washington, D.C. 20044                         transportation to a public transportation location, such as a
                                                                 bus station, airport, or train.
RECORDS                                                          Property and clothing
This part of the handbook explains what records and files        You will be given back your property, including the clothes
ICE keeps about you.                                             you wore when you arrived. These will be listed on the
                                                                 receipt you received when you arrived. Make sure to check
What files are there about me?                                   your receipt. If you did not receive all of your property, ask
ICE keeps your A-File, detention file, and medical records.      a facility staff member for a missing property form. If your
                                                                 clothing is not appropriate for the weather outside, ask a
What is in my A-File?                                            facility staff member or ICE officer for weather appropriate
Your A-File has a summary of all legal actions in your case,     clothing.
and may include your:
 • ID cards;                                                     Medical
 • Photos;                                                       If you received medical care while in detention, you will
 • Passports;                                                    be given medical paperwork. This may include your
 • Criminal history; and                                         medical record, a summary of the healthcare you received
                                                                 during your stay at the facility, or instructions or referrals
 • Immigration history and related documents.                    for follow-up care for medical conditions. If you received
                                                                 medication while in detention, you may also be given a
What is in my Detention File?                                    supply of the medications you have been taking.
Your Detention File has your:
 • Booking record;                                               Local community service organizations list
 • Classification worksheet;                                     Ask a staff member or an ICE officer if your facility has a
 • Discipline records from the facility;                         list of local community service organizations that may help
 • Behavior reports;                                             you with legal, medical, housing, or other social services
 • Receipts for your money and other property;                   upon your release. Not every facility has a list of local
 • Written requests, complaints, and other issues;               organizations.
 • U.S. government documents; and                                IMPORTANT! If you do not receive the information and
 • Special housing unit records.                                 items listed above, please tell a facility staff member or an
                                                                 ICE officer as soon as possible, and before you leave the
If you would like a copy of a document or documents from         detention facility.
your A-File, detention files, or medical record, ask your ICE
officer or facility staff. If you want another person to get a
copy of those documents, you will need to provide written
consent.

Who keeps my records?
ICE keeps your A-File. The facility or ICE has your
detention and medical files.


18     U.S. Immigration and Customs Enforcement
   Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 20 of 29 Page ID
                                     #:3963
                                           Showering and personal care
                                                                   • You should take a shower regularly using soap and
                                                                     water;
                                                                   • Bathe only in the shower, NOT the sinks. Do not urinate
                                                                     (pee) or defecate (poop) in the shower or in the sinks;
                                                                   • Use the sinks only to wash your hands or face, shave
                                                                     your face, or brush your teeth;
                                                                   • Do not shave your head or private areas;
                                                                   • Do not share your razor with others;
                                                                   • Do not share hair brushes, combs, or other personal
                                                                     care items with others;
                                                                   • Do not pierce any part of your body;
                                                                   • Use a deodorant every day; and
                                                                   • Do not leave any clothes in the bathroom.

                                                                  Tattooing is not allowed in the facility
                                                                  Bed safety
                                                                   • Do not jump down from the top bunk or up to the top bunk;
                                                                   • Take your time when getting into and out of bed. Make
                                                                     sure you step on a solid area of the floor with the large
                                                                     portion of your foot;
HEALTH AND SAFETY                                                  • Lower your head when getting out of bed if you sleep on
                                                                     a lower bunk; and
EVACUATION DRILLS                                                  • If you fall out of bed at any time, notify the officer in the
Periodically, evacuation drills will be conducted at                 barracks so you can be examined in the medical clinic.
the facility. Drills can help you get out safely in a real
emergency, such as a fire, gas leak, civil disaster, or other     For overall good health
danger. In most cases, you will not know about a drill ahead       • In hot weather, stay in the shade during the hottest part
of time. The drills are not done to scare or inconvenience           of the day and drink lots of water throughout the day.
you. For your safety, you should learn the proper procedures         If your urine is very dark, you probably aren’t drinking
to exit the building in an emergency and the location of your        enough water;
housing unit’s emergency exits (there should be a map in           • Eat three good meals a day. Be sure to eat fruits and
your unit).                                                          vegetables. Do not eat too much candy;
IMPORTANT! You must follow instructions during a drill or          • Try to exercise at least 30 minutes every day. Play sports,
a real emergency. If you do not follow instructions, you may         walk around, run in place, or do pushups. If you haven’t
be disciplined.                                                      exercised in a long time, do some light stretching or slow
                                                                     jogging to warm up and prevent injuries;
SMOKING                                                            • Try to sleep at least 8 to 10 hours a night;
                                                                   • Cover your mouth with your elbow when you cough
Smoking is not allowed anywhere at the facility                      or sneeze and do not spit on the ground or floor. This
(inside or outside).                                                 spreads germs that can make other people sick; and
                                                                   • Smoking is not allowed. Think of this as your chance to
Toilet use                                                           quit smoking forever. It is one of the best things you can
 • Do not stand on the toilet. Sit on the toilet seat and flush      do for your health.
   the toilet after using it;
 • Put all used toilet paper into the toilet then flush;          How do I stay healthy in hot weather?
 • Do not use toilet water for washing; and                       Your body needs lots of water to stay healthy. In hot weather,
                                                                  you sweat and lose water from your body. This can:
 • Ladies, put used feminine pads or tampons in garbage            • Make you feel dizzy;
   cans and not into the toilet.
                                                                   • Make your mouth and tongue dry and sticky;
Hand washing                                                       • Make your urine darker and occur less often.
Germs can make you sick, and can be passed through hand           If you feel thirsty, this means you need more water in your body.
contact. Thoroughly wash your hands to help keep from             Drink water in hot weather even when you do not feel thirsty.
getting sick by:
 • Making sure you run the water in the sink and use soap         To avoid getting sick in hot weather:
    to wash your hands.                                            • Drink plenty of water during the day;
 • Washing each finger and rubbing your hands together,            • If you are playing sports, drink extra water;
    washing both sides of your hands with soap and water,          • Stay in the shade during the hottest part of the day;
    and cleaning under your fingernails.                           • Wear loose clothing;
 • Washing hands before eating, after going to the                 • If you start to feel dizzy, sit down in the shade or
    bathroom, after playing or working outside, or after             indoors; and
    being near a sick person.                                      • Don’t stay in the sun for too long.

                                                                                               National Detainee Handbook      19
     Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 21 of 29 Page ID
                                       #:3964
You should let medical staff know if:       Your facility will tell you which process you will use to
You feel weak or dizzy every time you stand up or you              receive medical services.
urinate very little.
                                                                   In a health emergency, you can get care right away.
Dental care                                                        Tell your housing officer, a staff member, or anyone who can
 • Brush your teeth after every meal, if possible, and before      get help. If you need help communicating with the health
   going to bed;                                                   professional, ask for an interpreter or someone who can
 • Place the toothbrush at a 45-degree angle between your          explain things in a way you can understand.
   teeth and gums;
 • Move the brush up and down on each tooth, not back and          SECOND OPINIONS
   forth. Spend ten seconds on each tooth before you go to         You may have the right to get a second or outside medical
   the next tooth;                                                 opinion, but you must pay for it. Check your facility’s local
 • Always brush your back teeth and gently brush your              rules. If your facility permits this, you or your lawyer must
   tongue;                                                         send your written request to the field office director. The
 • Clean all outside surfaces of your top and bottom teeth;        facility will consider security issues when it makes its
 • For the surfaces where you bite down, move the                  decision whether to permit you to get a second opinion.
   toothbrush back and forth; and                                  Your facility may have other information about how to get
 • If possible, floss your teeth and gums every day.               care, appeal, or communicate emergency concerns about
                                                                   healthcare at the facility.
Nonviolence
The facility will not permit any type of physical or sexual
abuse. If someone physically or sexually assaults you, tell an
officer or medical staff immediately. Disciplinary measures
will be taken against anyone who physically or sexually
assaults someone else in the facility.

Getting along with others
You will share living space with many people. It is important
to be considerate and recognize others’ differences. Do not
be so loud that others can’t enjoy their activities. Be quiet at
night so others can sleep. Avoid people who cause problems
or fight.
HEALTHCARE
You have a right to receive necessary and appropriate
healthcare free of charge while you are detained. You can
ask for healthcare at any time, including when you are sick
or injured, have a chronic health problem, need medical
treatment, or take or need to start taking medications to keep
you well.
Healthcare services are available to all detainees at the
facility for free.
                                                                   MEDICAL RECORDS
There are two ways to get a non-emergency medical                  You have a right to a copy of your medical records upon
appointment:                                                       request. Check your local rules to understand how you can
1.) You may be required to fill out a form to sign up for a        receive a copy of your medical records while you are in
sick call. You will put the form in the medical drop box in        custody.
your housing unit.
                                                                   If you need to release your medical record to someone else, a
Forms are picked up every day and checked carefully to             written request from you to the facility will allow the facility
decide who needs to be seen first. In many cases, you can          to release your private health information to another person
see the medical staff by the next business day. If you sign        or organization, as long as your written request includes the
up during the weekend and your medical need is not urgent,         following information, and meets any other requirements of
you will usually be seen the following Monday. If you sign         your local health services administrator:
up after hours and cannot wait until the next business day          • Address of the facility that will release your medical
and are experiencing a medical emergency, tell your housing            record;
officer. They will contact the on-call medical staff.               • Name of the individual or institution that will receive
2.) Instead of filling out a form for sick call, other                 your information;
facilities may tell you to go to a special area of the facility     • Your full name, A-Number (or other facility
at a specific time every day to see medical staff for an               identification number), date of birth, and nationality;
appointment. The medical staff will evaluate you and will           • Specific information to be released, along with dates
determine if you need to be seen that day or scheduled for             of treatment; and
an appointment on another day.                                      • Your signature and date.

20     U.S. Immigration and Customs Enforcement
   Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 22 of 29 Page ID
                                                     #:3965
After the release of health information, the written      Examples of sexual abuse and assault:
authorization will be retained in the health record. To            • While speaking to you, a staff member or another
request a copy of your medical records after you are released        detainee caresses your buttocks;
from ICE custody, you must file a Freedom of Information           • A staff member or detainee walks into the walk-in fridge
Act (FOIA) request with ICE. For instructions on filing a            and grabs your breasts;
FOIA request, go to www.ice.gov/foia or call the ICE FOIA          • Someone threatens to rape you while you are sleeping;
office at 1-866-633-1182.                                          • Someone forces you to have sex with them or another
                                                                     person to repay a debt;
SUICIDE AND MENTAL HEALTH CARE                                     • Someone offers you protection in exchange for sex; or
Detainees with mental illness or depression, or who may
be at risk for suicide, will be treated with sensitivity and       • A staff member or detainee offers you a privilege or a
referred to an appropriate mental health professional. Tell          favor in exchange for sex.
your housing officer right away if you are depressed, think
you may hurt yourself, someone else has threatened to hurt
themselves, or you want to talk to someone. You can also
communicate with ICE via the Detention Reporting and
Information Line (DRIL) at 1-888-351-4024 or 9116#. You
will be referred to an appropriate health professional.


SEXUAL ABUSE AND
ASSAULT AWARENESS
ICE has a zero tolerance policy against sexual abuse or
assault of anyone in ICE custody. While detained by ICE
you have a right to be safe and free from sexual abuse and
sexual assault. ICE requires all facilities to have a sexual
abuse and assault prevention and intervention (SAAPI)
program, which includes facility procedures for reporting         PROHIBITED ACTS
and investigating all incidents of sexual abuse or assault, and   A detainee or staff member who commits sexual abuse
ensuring you are provided medical care and other services if      or assault shall be punished administratively and may be
you are victimized.                                               subject to criminal prosecution. A detainee who engages in
                                                                  such behavior can be charged with the following Prohibited
DETENTION AS A SAFE ENVIRONMENT                                   Acts under the Detainee Disciplinary Policy (DDP):
While you are detained, no one has the right to pressure           • Code 101: Sexual Assault
you to engage in sexual acts or unwanted sexual behavior.          • Code 207: Making a Sexual Proposal or Threat
Regardless of your age, size, race, ethnicity, sexual              • Code 404: Using Abusive or Obscene Language
orientation or gender identity, you have the right to be           • Code 206: Engaging in a Sex Act
safe from unwanted sexual advances and acts. If any staff          • Code 300: Indecent Exposure
member or service provider tells you they can help you
stay in the United States in exchange for sexual contact          No one can retaliate against you for reporting sexual abuse
or gratification or hurt your chances of staying the United       or assault, participating in an investigation about sexual
States if you do not allow sexual contact or gratification,       abuse or assault, or participating in sexual activity as a result
they are lying.                                                   of force, coercion, threats, or fear of force.
DEFINITIONS                                                       This means you cannot be subject to disciplinary action,
                                                                  housing changes, removal from facility programs, or other
Detainee-on-detainee sexual abuse and assault                     negative actions for reporting.
All forms of sexual abuse and assault by a detainee against
another detainee(s) are prohibited. If another detainee forces    Reporting sexual abuse or assault will not negatively
you to engage in a sex act, touches the sexual parts of your      impact your immigration proceedings
body, forces you to touch the sexual parts of his/her body,       There are many emotional and physical challenges in the
or uses threats or intimidations to pressure you to engage in     aftermath of sexual abuse or assault, but reporting the crime
sex, it is sexual abuse.                                          is an important step for you to take in regaining control and
                                                                  seeking justice. If you experience retaliation for reporting
Staff-on-detainee sexual abuse and assault                        sexual abuse or assault, participating in an investigation
All forms of sexual abuse and assault against a detainee          about sexual abuse or assault, or for engaging in sexual
by a staff member (including contract guards, medical             activity as a result of force or coercion, you can report it in
professionals, and volunteers) are prohibited and against         the same way that you report an incident of sexual abuse or
the law. If a staff member has sex with you, intentionally        assault.
touches you in a sexual manner, makes sexual advances or
repeated sexual comments, displays his or her genitals, or        IMPORTANT! Consensual sexual conduct between detainees
engages in voyeurism, it is sexual abuse.                         is also prohibited. While consenting sex between detainees
                                                                  is not sexual abuse or assault, it is a violation of facility
                                                                  rules and subject to administrative and disciplinary action.

                                                                                                National Detainee Handbook       21
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 23 of 29 Page ID
                                                      #:3966
AVOIDING SEXUAL ABUSE AND ASSAULT                         File a written informal or formal request or grievance
Sexual abuse and assault is never the victim’s fault.     to ICE/ERO
However, you are better protected if you carry yourself           There should be locked boxes at your facility for ICE
in a confident manner. Many abusers choose victims who            requests. Ask your housing unit officer where this box is
look like they would not fight back or who they think are         located if you need help finding it. Only ICE can access this
emotionally weak. Do not accept gifts or favors from others.      information.
Most gifts or favors come with special demands or limits the
giver expects you to accept.                                      REPORT TO DHS OR ICE HEADQUARTERS
You should also:                                                  Contact the ICE Detention Reporting and Information Line
 • Report staff members of the opposite sex who do not            (DRIL)
   announce themselves before entering a bathroom or              Call the toll-free hotline at 1-888-351-4024 or 9116#
   other area;
 • Report any staff member who escorts you ALONE to               Contact the DHS Office of Inspector General (OIG)
   certain remote areas;                                          Call the toll-free hotline at 1-800-323-8603 or 518#,
 • Do not accept an offer from another detainee to be your        or write a letter to:
   protector;                                                        DHS Office of Inspector General
 • Find a staff member with whom you feel comfortable                Attn: Office of Investigations Hotline
   discussing your fears and concerns;                               245 Murray Dr., SW
 • Do not use drugs or alcohol. These weaken your ability            Building 410/Mail Stop 0305
   to stay alert and make good judgments;                            Washington, D.C. 20528
 • Be clear, direct, and firm. Do not be afraid to say “no”
   or “stop it now;”
 • Choose your associates wisely. Look for people who are
   involved in positive activities like educational programs,
   work opportunities, or counseling groups. Get yourself
   involved in these activities if they are available at your
   facility; and
 • Trust your instincts. Be aware of situations that make
   you feel uncomfortable. If it does not feel right or safe,
   leave the situation or seek assistance. If you fear for your
   safety, report your concerns to a staff member.
REPORT ALL SEXUAL ABUSE AND ASSAULTS
If you are afraid of being abused or assaulted, or if you
become a victim of a sexual abuse or assault, talk to
someone immediately. Only if the abuse is reported can
perpetrators be held accountable and subject to discipline or
potentially prosecuted.                                           Report to your consular official
                                                                  Call or write to your consular official. Your facility can give
NOTE: You can report a sexual abuse or assault incident           you the contact information for your consulate.
to facility staff, ICE/ERO personnel, DHS or ICE
headquarters, or a consular official.                             Anonymous reporting
You can also report anonymously or through a third party          You do not have to give your name to report sexual abuse or
(such as a relative or friend).                                   assault, but the more information you can provide, the easier
                                                                  it will be to investigate what happened. Staff members are
Below are some ways you can make a report:                        required to keep the reported information confidential and
                                                                  only discuss it with the appropriate officials on a need-to-
Report to the facility                                            know basis.
Tell any trusted staff member at the facility (for example,
your housing unit officer, chaplain, supervisor, officer          Confidentiality
in charge, health care provider, the designated Sexual            Information about a victim of sexual assault, and the facts of
Abuse and Assault Prevention and Intervention (SAAPI)             the report itself, will be limited to those who need to know
Compliance Manager, etc.). Your local handbook may have           to make decisions concerning the victim’s welfare and for
more information about who to contact.                            law enforcement investigative purposes. People who may
                                                                  need to know include but may not be limited to:
File an informal or formal grievance with the facility             • Staff members who make decisions about your care;
(including an emergency grievance)                                 • Law enforcement;
This handbook contains information on filing grievances            • Facility investigators.
on pg. 16. Your housing officer or unit supervisor can also
explain how this process works.                                    • Sexual Assault Nurse Examiner (SANE) or
                                                                      Sexual Assault Forensic Examiner (SAFE); and
                                                                   • Local victim service provider.



22     U.S. Immigration and Customs Enforcement
     Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 24 of 29 Page ID
                                                           #:3967
If you are abused or assaulted, the facility will help you      entire body (including an internal examination). This may
get medical care, counseling, and victim services               include collection of blood, urine, hair, and other body
If you feel that confidentiality has been breached by facility   secretion samples, photo documentation of injuries, and
staff, you can report it the same way you report sexual          collection of clothing. Finally the medical examiner will
abuse, assault, or retaliation.                                  speak about treatment for sexually transmitted infections
                                                                 to which victims may have been exposed during the assault
After reporting sexual abuse or assault or attempted             and for female victims, pregnancy risk evaluation and care.
sexual abuse or assault                                          The facility or center will follow up to ensure that any
You will be offered immediate protection from the                additional treatments, counseling, medical care, or victims’
perpetrator and referred for medical examination and             services are provided.
clinical assessment. You do not have to name the detainee(s)
or staff member who assaulted you in order for you to            Mental health and victim services
receive assistance, but specific information may make it         You are entitled to mental health services and ongoing care,
easier for staff to help you. You will continue to receive       as appropriate, including counseling and access to outside
protection from the perpetrator, whether or not you have         victim services. At your request, the facility staff will put
identified your attacker or agree to testify against them.       you in touch with a local community victim advocate.
                                                                 If not available, the facility will contact ICE. The agency
Save anything that may contain the perpetrator’s DNA             will provide you with a trained, experienced professional
If you are a victim of sexual abuse or assault, you should       to provide crisis intervention. Victim advocates and crisis
make every effort to save anything that might contain the        intervention services are available to help you cope and
perpetrator’s DNA.                                               prepare you for any long-term processes. These might
You should not bathe or shower, use the restroom, change         include criminal investigation, sexual assault forensic
clothes, comb your hair, clean up the scene where the            medical exam, emotional and physical reactions after an
incident occurred, or move anything the perpetrator may          assault, etc., and your presence during the forensic medical
have touched.                                                    exam or investigative interviews. A professional will also
                                                                 help you build on your strengths and identify your support
It is important to bring with you to the medical exam, the       network, problem solve, communicate to the facility any
clothes and undergarments that you had on at the time of the     additional referrals you may need (psychological, medical,
assault.                                                         legal) for additional support and information, help with any
                                                                 immigration relief support specific to the incident, and help
Receiving medical attention                                      you if you are released from ICE custody.
Immediately after a sexual abuse or assault incident, it is
important that you receive medical attention, regardless of      UNDERSTANDING THE
your decision to participate in a criminal investigation. For    CRIMINAL JUSTICE PROCESS
your health and self-protection, it is important to be checked   When you report a sexual abuse or assault incident the
and treated for possible injuries, even if none are visible.     facility and/or an appropriate law enforcement agency will
This includes testing for HIV and other sexually transmitted     conduct an investigation. Reporting sexual abuse or assault
infections (STIs), as well as receiving preventative             is an important step. It can help you with evidence collection
treatments, such as medications to prevent STIs, pregnancy       (as discussed above) and recovery. Just by reporting the
(if applicable), and to protect against HIV transmission. You    incident, you may have a good start to recovering and
are also entitled to ongoing medical care as needed.             feeling more in control of your life. While there is no way
                                                                 to change what happened, you can seek justice and prevent
Sexual assault forensic exams                                    the perpetrator from committing another sexual abuse or
In addition to receiving medical attention, some victims         assault. Your report of sexual abuse or assault does not affect
will also be encouraged to receive a sexual assault forensic     your immigration case.
medical exam. This exam is important because preserving
evidence can be key to criminally prosecuting the                The purpose of investigation
perpetrator. You have a right to accept or decline any or        The purpose of the facility and/or the criminal investigation
all parts of the exam.                                           is to determine the nature and extent of the sexual abuse
It is important to remember, however, that critical evidence     or assault incident. The law enforcement officer or facility
may be missed if not collected or analyzed. It is also           investigator will document a written report and assign a
important to bring with you to the medical exam the clothes      tracking number to the allegation.
and underwear that you had on at the time of the assault. If
the facility staff has these items, let the examiner know.       Report the incident as soon as possible
                                                                 Reporting the incident as soon as possible may help you in
Sexual assault forensic medical exam                             relaying details that are still readily available. Even if the
A sexual assault forensic medical exam will be performed at      report takes place days or months later, it’s important to
a hospital or other healthcare facility, by a SANE, SAFE or      report the most accurate and comprehensive details, such as:
another medical professional. This exam is complex and on         • Sequence of events, timeframe/length of events;
average, takes three to four hours.                               • What was said during the physical assault or injury;
                                                                  • Any weapons used;
To start, the medical professional will write down your
detailed health history. Next the examiner will conduct a         • Bodily fluids seen or felt; and
head-to-toe, detailed examination and assessment of the           • Other details.

                                                                                              National Detainee Handbook    23
     Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 25 of 29 Page ID
                                       #:3968
The interview(s)                            Help is available
The interview(s) may take several hours, depending on              The facility and ICE will help you get support and offer
the circumstances of the case. Some questions may feel             resources specific to your needs. Emotional support is
intrusive, and the officer or investigator may interview you       available from the facility’s mental health and medical staff
more than once. The extensive questioning isn’t because the        and from the chaplains.
officer or investigator does not believe you; it is their job to
get an accurate, detailed account of what happened. If you         Also, at your request, facility staff will put you in touch with
request, you can have your victim advocate present during          a local community service provider or victim advocate (see
the interview.                                                     “Mental Health and Victim Services” on pg. 23).
                                                                   Sexual abuse and assault can happen to anyone. Sexual
Reporting the incident/choosing to press charges                   abuse and assault is not about sex; it is about power and
You may choose not to immediately press charges following          control. All reports are taken seriously. Your safety and
the facility’s report to law enforcement. While there is no        the safety of others is the most important concern. For
barrier to reporting the incident, even months afterwards,         everyone’s safety, you are encouraged to report all incidents,
informing the facility and triggering the investigation as         threats, or assaults.
soon as possible will allow for the strongest evidence to
be brought to light. Also this will help the facility protect
other detainees who may be in danger of abuse. If criminal
charges are filed, it will be presented for prosecution. Not
                                                                   MEDICAL ORIENTATION
all cases will be accepted for prosecution based on evidence       AND HEALTH INFORMATION
available and resources.                                           The facility’s medical clinic will provide you with care if
Additionally, there are certain circumstances in which the         you have a medical problem. Except for rare situations,
prosecutor will move forward with charges based solely             medical staff will NOT give you comfort items or items
on the evidence presented. For example, cases involving            such as special shoes, extra blankets, extra pillows, jackets,
incidents of sexual abuse or assault may be pursued by the         soap, or deodorant. Medical staff also cannot answer any
prosecutor regardless of your decision to be involved in the       questions about your case, your court date, or your legal
investigation. If the case does in fact go to trial, you will be   situation. Ask your deportation officer these questions.
generally asked to testify. It is important for you to discuss
any concerns you have with the prosecutor (or your attorney)       GENERAL OVERVIEW OF SERVICES PROVIDED
or a victim advocate.                                              Medical questions
                                                                   Soon after you arrive, you will be asked medical questions
Investigation completion                                           and given a chest x-ray or test for tuberculosis infection.
When an investigation has been completed, it will be closed        This is important for the health and safety of everyone.
as substantiated, unsubstantiated, or unfounded. You will
receive a written notification from ICE with results of the        Physical exam
investigation and responsive actions taken.                        Within the first 14 days of your stay, you will receive a
 • Substantiated means that the facts and evidence prove           physical exam. Male or female and age-specific medical care
    that the incident occurred;                                    will be offered.
 • Unsubstantiated means that the facts and evidence did
    not support that the incident occurred; and                    Female health care
 • Unfounded means that the facts and evidence prove that          You may request pregnancy testing, a breast examination,
    the incident did not occur.                                    Pap test, sexually transmitted disease (STD) screening,
                                                                   mammograms, birth control advice, and consultation
Understanding your reactions                                       about family planning as medically appropriate. If you are
Being victimized can violate your sense of safety and trust.       confirmed to be pregnant or have recently given birth, you
You may feel shock, anger, and anxiety and it is normal to         will be provided with access to prenatal and specialized care.
experience feelings of embarrassment, anger, guilt, panic,
depression, and fear for several months or even years after        Sick Call
the victimization. It is also normal to experience a variety       If you are sick, you can request to be seen in the medical
of physical reactions from changes in eating and sleeping          clinic. To receive this care, you will either fill out a sick call
patterns to nightmares or flashbacks. These reactions can          form or the medical staff will visit you in the housing areas
cause you to become withdrawn. It is also common to feel           or other designated areas. If you are not sure how sick call
powerless or depressed. Whatever your reactions or fears, it       works, ask any staff member.
is important to understand that you are not to blame and that
these reactions are normal.                                        If you are having dental pain or swelling, use the sick call
                                                                   process to get help. Routine care such as dental cleanings
                                                                   will not be done unless you are here for more than 12
                                                                   months.
                                                                   If you are feeling overwhelmed, have thoughts of hurting
                                                                   yourself or feel like you might hurt someone else, let an
                                                                   officer or a medical staff member know immediately and
                                                                   you will be seen.



24     U.S. Immigration and Customs Enforcement
    Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 26 of 29 Page ID
                                      #:3969
ADDITIONAL SERVICES
If needed, other services may include medications, lab or
other diagnostic tests, x-rays, education and counseling, and
regular appointments for serious medical conditions.

Medical complaints and grievances
If you have a question or concern with the care you receive,
talk to the medical provider. Remember that some types of
care or services are not available. If you are still unsatisfied,
you can complete a grievance form. If you can’t find the form
in the clinic, ask any security or medical staff for the form.

Emotional difficulties
It is normal to feel emotions like sadness, depression,
anxiety, nervousness, anger, and fear in this environment. It
is also normal to have problems sleeping. Try to remember
that you will not be in detention forever. Think about ways
to keep busy, stay calm, and stay healthy. Read, talk to
people, play a game, exercise, go to religious activities, or
practice relaxation techniques. A medical provider can give
you information on stress management.
MEDICATIONS
Do not share medications with others. Violation of this rule
may result in disciplinary action. If your medicine is causing      with the routine uses listed in the DHS/ICE Alien Health
problems such as a rash, itching, breathing problems,               Records System of Records, 80 Fed. Reg. 239 (January 5,
or diarrhea, let an officer or the medical staff know               2015). For example, if you need medical treatment that
immediately, and keep your medicine with you at all times.          ICE is unable to provide, ICE may send you to an outside
Do not lose your medication.                                        medical provider and share relevant medical information
                                                                    about you with that provider so that the provider may
                                                                    properly treat you. Another example may occur if you are
PRIVACY NOTICE REGARDING THE                                        transferred to another facility, or to the custody of another
COLLECTION OF YOUR INFORMATION                                      domestic or foreign government agency, or are removed to
                                                                    another country, medical information may be shared with
FOR YOUR MEDICAL CARE                                               that facility, agency or country for your continued care.
What is ICE’s legal authority for collecting this                   Your information may also be shared with federal and state
information?                                                        reporting agencies for disease surveillance and control and
ICE is authorized to collect medical care information               with agencies that accredit ICE facilities. Your health care
pursuant to 8 U.S.C. § 1222 and 1232; and 42 U.S.C. § 249.          in this country comes at a cost to the U.S. taxpayers. The
Information regarding your medical, mental health, and              financial service center needs your medical information
dental records is maintained by ICE in the Department               to make payments for your medical care and the medical
of Homeland Security/U.S. Immigration and Customs                   providers who treat you. Finally, your medical information
Enforcement – 013 Alien Health Records System of Records.           may be shared with the Department of Justice or with courts
See 80 Fed. Reg. 239 (January 5, 2015), in accordance with          in the course of immigration, civil, or criminal proceedings.
the Privacy Act of 1974, as amended (5 U.S.C. § 552a).              For more information concerning other possible disclosures
                                                                    or handling of your medical care information, please consult
Why is this information being collected?                            the DHS/ICE Alien Health Records System of Records,
                                                                    80 Fed. Reg. 239 (January 5, 2015).
ICE is committed to protecting your health while you are in
ICE custody. To effectively do so, ICE medical personnel            Am I required to provide this information?
will collect information about you and your medical history
including health conditions you have, medications you take          Furnishing this information is voluntary. However, if you
                                                                    choose not to provide the requested information, it could have
and special needs you have as a result of a medical condition
                                                                    a negative impact on your care or health because ICE may not
to provide you with any necessary and appropriate medical
                                                                    have the information it needs to properly care for you.
care. The information may be collected in various ways,
including through forms you complete or discussions you             NOTE: This privacy notice is required by the Privacy Act
have with medical personnel.                                        of 1974, as amended (5 U.S.C. § 552a) and only applies to
                                                                    information about you collected by ICE medical personnel
How will information be used and with whom will it be shared?       and placed into your ICE medical records. In instances
ICE uses medical information to care for you while you are          where you receive care from non-ICE medical personnel, or
in ICE custody, and to provide you with any necessary and           at a non-ICE facility, the Privacy Act of 1974 may not apply
appropriate medical care you may need. Medical health               and your medical information may be covered by other
information may be used or disclosed by ICE in accordance           privacy and healthcare regulations.


                                                                                                 National Detainee Handbook     25
Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 27 of 29 Page ID
                                  #:3970


        Break the Silence
      ICE Has Zero Tolerance
     for Sexual Abuse & Assault




   Keep Detention Safe
   Report Confidentially
   Be Safe and Get Help
   Report an incident involving a detainee or           Report Sexual Assault Now
   a staff person by:
   Notifying a staff person   Telling an ICE official
   Calling a toll free number


   1-888-351-4024
   ICE’s Community and Detainee Hotline
                                        or 9116#          Rapportez les agressions
                                                                 sexuelles
                                                          Denonse agresyon seksyèl
                                                                  touswit
   1-877-246-8253 or 5663#
   ICE’s Joint Intake Center
                                                        Denuncie crimes sexuais agora
                                                           Báo cáo cưởng hiếp tình
                                                              dục ngay lập tức
                          At this facility, contact:
                                                        Reporte la agresión sexual
                           write here
                                                                  ahora
Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 28 of 29 Page ID
                                  #:3971




                                                                                       Report your concerns



                                                                                     Signalez vos préoccupations
                                                                                            Rapòte enkyetid ou
                                                                                      Apresente suas denúncias
                                                                                     Báo cáo quan ngại của quý vị
                                                                                     Exprese sus inquietudes



                 ICE Detainee Helpline
            Dial: 9116#      or
                      or 1-888-351-4024
Call to:
    Obtain basic immigration case information            Report serious or unresolved problems
    (For information on your next court                  Report that you are a victim of human trafficking
    date please call 1-800-898-7180)
                                                         Let ICE know that your immigration detention
    Report an incident of sexual or                      separated you from your minor child who is
    physical assault or abuse                            dependent on you

  If you need urgent assistance, including a medical emergency, please contact facility staff immediately!

                                                                                    ICE Enforcement and Removal Operations
                                                              Committed to transparency, collaboration, and resolving concerns
Case 5:17-cv-02514-JGB-SHK Document 206-6 Filed 10/28/19 Page 29 of 29 Page ID
                                  #:3972




                                                           Report Suspicious Activity:
                                                                1-866-347-2423
                                                                   www.ice.gov
                                                                                 04/2016
